 Case: 2:21-cv-00805-SDM-KAJ Doc #: 7 Filed: 04/22/21 Page: 1 of 1 PAGEID #: 127



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

HAKIMAH JABBAR,
                                                          CASE NO. 2:21-CV-805
       Plaintiff,                                         JUDGE SARAH D. MORRISON
                                                          Magistrate Judge Kimberly A. Jolson
       v.

UNITED STATES POSTAL SERVICE,

       Defendant.

                                              ORDER

       On March 10, 2021, the Magistrate Judge issued a Report and Recommendation (“R&R”)

granting Plaintiff’s request to proceed in forma pauperis and recommending that Plaintiff’s

claims be dismissed. (ECF No. 3). Plaintiff timely filed objections to the R&R (ECF No. 4) and

those objections are now before the Court.

       In her R&R, the Magistrate Judge noted that there are a number of flaws to Plaintiff’s

Complaint before discussing two fatal flaws in detail. (ECF No. 3, p. 3). First, she found that

Plaintiff’s Complaint is frivolous because it is duplicative of a case that Plaintiff had previously

filed against the United States Postal Service. (Id.). Second, she found that the Postal Service is

immune from suit. (Id., p. 4).

       Plaintiff’s objections do not address the first basis for dismissal. And, although she

argues that immunity does not apply to her claims, her arguments as to the second basis are not

supported by the statutes or case law. Plaintiff’s objections are overruled.

       The Report and Recommendation (ECF No. 3) is ADOPTED and AFFIRMED. This

action is hereby DISMISSED.

       IT IS SO ORDERED.
                                                      /s/ Sarah D. Morrison
                                                      SARAH D. MORRISON
                                                      UNITED STATES DISTRICT JUDGE
